Appellant was convicted of carrying on and about his person a pistol, and appeals.
Motion was made to quash the complaint, because the word "did" was omitted from the charging part thereof. The omission of the word "did" in charging the acts committed, in an unbroken line of decisions, has been held to invalidate the information, complaint, or indictment, as the case may be. See State v. Hutchinson, 26 Tex. 111; Edmondson v. State,41 Tex. 496; Ewing v. State, I Texas Crim. App., 362; Moore v. State, 7 Texas Crim. App., 42; Walker v. State, 9 Texas Crim. App., 177; Jester v. State, 26 Texas Crim. App., 369. The word "did" is an *Page 343 
essential word in complaints, informations, and indictments, where the acts which constitute the offense are being set out or charged. Motion was made by appellant to quash the complaint on account of this omission, which was overruled by the court. This matter was again urged by a motion in arrest of judgment, and this was also overruled. The motion to quash should have been sustained, and, that being overruled, the motion in arrest of judgment should have been held good. It was unnecessary for this case to have been brought to this court. Had the complaint been quashed below, as it ought to have been, the county attorney could have taken another, and prosecuted the case, without unnecessary delay. The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.
HURT, Presiding Judge, absent.